DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 1/21/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fife et al. US 2014/0264472.

Re claim 1, Fife teaches a chemical sensor (fig3) comprising: 
a chemically-sensitive field effect transistor (transistor with 321 and 322 as S/D, fig3, [24]) including a floating gate conductor (part of 318 directly on top of 352 or 318, fig3, [24]) having an upper surface (top surface facing 312, fig3); 
a first material (308, fig3, [25]) disposed over the upper surface; 
a metal layer (top layer of 900, fig9, [36]) disposed over the floating gate conductor; 
a liner layer (bottom layer of 900, fig9, [36]) disposed over the metal layer; 
a second material (310, fig3, [25]) disposed over the first material; 
a first opening (wide opening in 310 and 308, fig8) extending through the first material and through a portion of the second material; and 
a second opening (narrow opening in 308, fig8) extending from the bottom of the first opening to the top of the liner layer on the metal layer located on the upper surface of the floating gate conductor.
Re claim 2, Fife teaches the chemical sensor of claim 1, wherein the first material is a dielectric material (308, fig3, [25]).
Re claim 3, Fife teaches the chemical sensor of claim 1, wherein the second opening has a smaller area than the area of the first opening (fig12).
Re claim 4, Fife teaches the chemical sensor of claim 1, wherein a width of the lower portion (width at lower part of 310, fig12) of the first opening is substantially the same as a width of the upper portion of the first opening (width at top part of 310, fig12).
Re claim 5, Fife teaches the chemical sensor of claim 1, wherein a biocompatible layer (900 as titanium or titanium nitride, fig9, [36]) is deposited on at least a portion of the first and second opening.
Re claim 6, Fife teaches the chemical sensor of claim 1, wherein the chemical sensor further includes an electrically conductive layer (middle part of 318 under 320, fig12).
Re claim 7, Fife teaches the chemical sensor of claim 1, wherein the liner layer include titanium nitride (top layer of 900, fig9, [36]).
Re claim 8, Fife teaches the chemical sensor of claim 2, wherein the dielectric layer includes an oxide (308, fig3, [25]).
Re claim 9, Fife teaches the chemical sensor of claim 1, wherein the second material includes a dielectric material (310, fig3, [25]).
Re claim 10, Fife teaches the chemical sensor of claim 9, wherein the dielectric material includes a nitride or oxide of silicon (310, fig3, [25]).
Re claim 11, Fife teaches the chemical sensor of claim 9, wherein the dielectric material includes tetraethyl orthosilicate (TEOS), plasma enhanced silicon oxide (PEOX), silicon nitride (310, fig3, [25]), or amorphous undoped silicon.
Re claim 12, Fife teaches the chemical sensor of claim 9, wherein the dielectric material is a single layer (310, fig3, [35]) of one type of material.
Re claim 13, Fife teaches the chemical sensor of claim 9, wherein the dielectric material is a plurality of layers of materials (310, fig3, [35]).
Re claim 14, Fife teaches the chemical sensor of claim 1, wherein the metal layer includes aluminum copper alloy, aluminum, copper, titanium (top layer of 900, fig9, [36]), tantalum, hafnium, zinc, tungsten, gold, platinum, or silver, or any combination thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fife et al. US 2014/0264472 in view of Chang et al. 2014/0308752.

Re claim 15, Fife does not explicitly show the chemical sensor of claim 1, wherein the floating gate is disposed in a layer including an oxide of silicon. 
Chang teaches multi-layer interconnect formed using silicon oxide (125, fig1, [[26]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fife with the teaching of Chang to form a MLI structure with the method of Chang to achieve proper isolated electrical connections with complex logic operations (Chang, [27]).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812